Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 6/21/21 do not overcome the rejections set forth in the office action mailed 2/19/21, which is maintained below. The discussion of the rejections has been modified as necessitated by the amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/21 has been entered.
 

Claim Rejections - 35 USC § 103
Claims 1, 3-4, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindman (U.S. Pat. No. 6,004,909).
In column 1 lines 8-9 Lindman discloses lubricants comprising an anti-microbial compound. In column 2 lines 11-14 Lindman discloses that the composition has a major part comprising a suitable animal, vegetable, or petroleum-based lubricant, either 2/s of about 20.6, within the range recited in claim 1. Lindman also discloses in the table that the composition can have a freezing point of less than -60° C, indicating that the composition is liquid at the temperatures recited in claim 10, and implying a pour point within the range recited in claim 13. In column 2 lines 42-44 Lindman discloses that the tocopherol antioxidant is present in an amount of about 26.0 grams per 54.0 gallons (about 204.4 liters) of the base fluid, or about 1.17 grams per liter. In the table in column 4, Lindman discloses that the composition has a density (specific gravity) of less than 10, leading to a weight of less than 1000 grams per liter. The concentration of antioxidant is therefore at least about 0.117% by weight, meeting the limitations of claim 16. The differences between Lindman and the currently presented claims are:
i) Lindman does not disclose specific compositions comprising a mixture of the CAS 8012-95-1 liquid paraffins and vegetable oil.
ii) Lindman does not specifically disclose compositions comprising alkanes and triglycerides in the amounts recited in amended claim 1. 

With respect to i), as discussed above, Lindman discloses that the composition can comprise a blend of a petroleum-based lubricant, for example CAS 8012-95-1, and a vegetable oil. Furthermore, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It therefore would have been obvious to one of ordinary skill in the art to combine the CAS 8012-95-1 and vegetable oil basestocks of Lindman in a single composition, forming a composition meeting the limitations of claims 1, 3-4, 10-14, and 16-18.
With respect to ii), Lindman teaches in column 2 lines 25-27 that the blended combination of mineral oil component preferably constitutes between about 75% and 99.99% by volume of the composition. When the base fluid of Lindman is the blend of alkanes and vegetable oils discussed above, the concentration range for both the alkanes and the triglycerides will overlap the ranges recited in amended claim 1.
With respect to iii), since Lindman renders obvious a composition meeting the compositional limitations of the claims, and comprising the specific preferred alkanes and antioxidants, the compositions of Lindman will have aromatic contents and iodine values at least overlapping the ranges recited in claims 8-9, rendering those claims 
While Lindman does not specifically disclose that the composition is a furniture lubricant, since the compositions of Lindman meet the compositional limitations of the claims, and can safely come into contact with internal or external parts of the human body (column 2 lines 13), they are considered capable of performing the intended use as a furniture lubricant.
In light of the above, claims 1, 3-4, and 8-18 are rendered obvious by Lindman.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lindman in view of Corbett (U.S. PG Pub. No. 2008/0125338).
The discussion of Lindman in paragraph 4 above is incorporated here by reference. Lindman discloses a composition rendering obvious the composition of claim 15, as well as compositions comprising liquid paraffins (CAS 8012-95-1) and triglycerides (vegetable oil) in amounts overlapping the ranges recited in claim 19, but does not disclose specific suitable vegetable oils.  
In paragraph 8 Corbett discloses a food grade lubricant comprising a food grade base oil. In paragraph 15 Corbett discloses that vegetable oils can be used as the base oil, and that coconut oil, as recited in claim 19, is a suitable vegetable oil. Corbett discloses that the vegetable oil can be used in combination with other based oils, such as mineral oils, as disclosed in paragraphs 13-14 of Corbett. The use of the coconut oil of Corbett as the vegetable oil in the composition of Lindman, in combination with the liquid paraffin or Lindman, meets the limitations of claim 19.
.

Response to Arguments
Applicant's arguments filed 6/21/21 have been fully considered but they are not persuasive. Applicant argues that Lindman only discloses the base fluid as including a blended mineral oil component amount and an extreme pressure amount, and there would therefore be no motivation to include a triglyceride in the base fluid. However, as discussed in the rejection, Lindman discloses that the lubricant can comprise animal, vegetable, or petroleum-based lubricants “in various blended combinations”. One of ordinary skill in the art would therefore recognize that a blended mineral oil component encompasses blends of mineral oils with other base oils, such as a vegetable oil (triglyceride), as recited in the claim, and as rendered obvious in accordance with Kerkhoven. Applicant’s interpretation would leave no room for the inclusion of the animal or vegetable-based lubricants explicitly disclosed by Lindman. 
Applicant argues that the test results presented in Table 1 of the specification demonstrate that the claimed composition produces unexpectedly superior results. In order to successfully overcome a prima facie case of obviousness, applicant must demonstrate superior results commensurate in scope with the claims. See MPEP 716.02(d). While the composition of Table 1 comprising liquid paraffin and coconut oil prima facie cases of obviousness set forth in the rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771